DETAILED ACTION
Claim 5 is canceled.  Claims 1, 3, 6, 8-10, and 13-15 are currently amended.  Claims 16-21 are new.  A complete action on the merits of pending claims 1-4 and 6-21 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 states that the second place it non-conductive but claim 1 says it is connected to a generator and used for coagulation.  It is not clear how this plate is both receiving energy to coagulate and not conductive.  If it is conductive see the rejection of claim 1 where 148 is used if not see claim 2 where 132 is used.
Claim Rejections - 35 USC § 102
Claims 1-4, 6-10, and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna US 20130103035 (McKenna).
Regarding claims 1, 7, 8, and 13, Mckenna teaches a housing (Fig. 1 housing 20); at least one shaft member extending from the housing (Fig. 1 shaft 12) configured to support an end effector assembly at a distal end thereof (Fig. 1 end effector 100), the end effector including first and second opposing jaw (Fig. 1 jaws 110 and 140) members each including a first electrically conductive plate disposed along a proximal portion of the jaw member (Fig. 4 120 c/d and 142c/d) and a second electrically conductive plate disposed along a distal portion of the jaw member between a distal end of the first electrically conductive plate and a distal tip of the jaw member (Fig. 3 118 and 148), at least one of the first and second jaw members pivotable relative to the other about a pivot such that the jaw members are selectively movable between an open position wherein the jaw members are spaced relative to one another and a closed position for grasping tissue therebetween (par. [0012]), wherein the first and second electrically conductive plates of the first and second jaw members are disposed in opposition relative to one another (Fig. 4); a first switch adapted to connect to a first mode of an electrosurgical generator and configured to energize the first opposing electrically conductive plates on the first and second jaw members to seal tissue upon activation thereof; a second switch adapted to connect to a tissue monitoring system and configured to obtain feedback from the tissue disposed between the second opposing electrically conductive plates on the first and second jaw members; and a third switch adapted to connect to a second mode of the electrosurgical generator and configured to energize the second opposing electrically conductive plates on the first and second jaw members to coagulate tissue upon activation thereof (par. [0043] controlling opposing electrode pairs to achieve the desired surgical result based on feedback, par. [0003] the disclosed forceps can be used for sealing, cutting, or coagulating tissue, and par. [0044] the monitoring can be shut off); and a knife assembly operably associated with the housing and configured to advance a knife through a knife channel defined in at least one of the jaw members (par. [0039] and Fig. 4 knife channel 170).  
Regarding claim 2, Mckenna teaches wherein the second plate is non- conductive (Fig. 4 insulating material 132).  
Regarding claims 3, 10, and 14, Mckenna teaches further comprising an insulator disposed between the distal end of the first electrically conductive plate and a proximal end of the second electrically conductive plate of at least one jaw member to longitudinally space the second electrically conductive plate from the first electrically conductive plate (Fig. 4 insulative material 132).  
Regarding claim 4, Mckenna teaches wherein the second plate is adapted to connect to a tissue monitoring system (par. [0042] each electrode is monitored via a computer).  
Regarding claim 6, Mckenna teaches wherein the tissue monitoring system provides feedback relating to at least one of nerves, critical tissue structures, or tissue type (par. [0044] physical conditions in the end effector would be some tissue structure that is being monitored).  
Regarding claims 9 and 15, Mckenna teaches further comprising a knife assembly operably associated with the housing and configured to advance a knife through a knife channel defined in at least one of the jaw members, the knife selectively advanceable through the first electrically conductive plate of the at least one jaw member (par. [0039] and Fig. 4).  
Regarding claims 16 and 19, Mckenna teaches wherein a proximal end of the second electrically conductive plate of at least one of the jaw members is disposed distal to a distal end of the knife channel (Fig. 4 148 is distal channel 170).  
Regarding claim 17, 20, and 21, Mckenna teaches further comprising a knife stop disposed at a distal end of the knife channel and configured to prevent the knife from advancing through the second electrically conductive plate of the at least one jaw member (Fig. 4 end of channel 170 in 132).  
Regarding claim 18, Mckenna teaches wherein the distal end of the first plate of the at least one jaw member is disposed proximal to a distal end of the knife channel (Fig. 4 channel 170 extends further than electrode 142c/d).  
Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of Hancock US 20180280084 (Hancock).
Regarding claims 11 and 12, Horner does not explicitly teach wherein the knife is connected to an energy source and is independently activatable and wherein the knife uses ultrasonic energy to divide tissue.
Hancock, in an analogous pair of forceps, teaches where the cutting blade can be a scalpel-type, RF, or ultrasonic sonotrode.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the not explicitly energized blade of McKenna with the ultrasonic blade of Hancock.  The blades are seen to perform the same function of dissecting tissue. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794